Citation Nr: 0914878	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-06 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disability 
to include as secondary to service-connected chondromalacia 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from 
July 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran testified before the undersigned at a Travel 
Board hearing in August 2008.  A transcript of this 
proceeding is associated with the claims file.


FINDING OF FACT

There is no evidence of a right knee disability in service 
and no competent medical evidence linking the Veteran's 
current musculoligamentous strain of the right knee with his 
period of service or a service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, and it is not proximately due to, the result 
of, or aggravated by service-connected disabilities.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
current right knee disability is secondary to his service-
connected left knee disability due to abnormal weight-
bearing.  Alternatively, the Veteran claims that his current 
right knee disability is secondary to his service-connected 
right wrist disability due to a fall he sustained the evening 
that surgery was performed on his right wrist in July 2006.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2007.  This letter included the 
requirements for obtaining service connection on a secondary 
basis and addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology of the Veteran's right knee disability, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.   

With regard to the Veteran's representative's argument that 
the July 2007 VA examiner did not utilize a goniometer in 
evaluating the Veteran's right knee disability, the Board 
finds that this has no bearing to the issue at hand.  The 
issue at hand is the etiology of the Veteran's right knee 
disability, not the severity of the Veteran's right knee 
disability.  As such, the July 2007 VA examiner's alleged 
non-use of a goniometer is of no consequence in this case.  
The Veteran and his representative have also contended that 
the VA examination is inadequate.  The Board finds that the 
examination was adequate, as the examiner reviewed the 
clinical records, examined the Veteran, reviewed a current X-
ray study, and provided a rationale for her medical opinion.  
Hence, another VA examination is not warranted.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records show that he began 
complaining of left knee pain in November 1976.  He was 
subsequently diagnosed with a congenitally enlarged left 
patella which caused chondromalacia in the left knee, and 
received a medical discharge from the military due to this 
condition.  The Veteran's October 1977 separation examination 
notes "L patella > R patella (reason for discharge) 
chondromalacia."  Also, in the Veteran's October 1977 Report 
of Medical History he reported "swollen or painful joints," 
"arthritis, rheumatism, or bursitis," and "bone, joint or 
other deformity."  Service treatment records are negative 
for a diagnosis of a right knee disability, and no disability 
was noted with respect to his right knee on separation 
medical examination.

The Veteran was awarded service connection for 
chondromalacia, left patella, manifested by atrophy of the 
left thigh in March 1978.  In October 2002 he was awarded 
service connection for tendonitis of the left and right 
wrists secondary to using a cane to ambulate for his service-
connected left knee disability.  

Post-service medical records are negative for complaints or 
treatment of a right knee disability for many years.  A June 
2000 VA outpatient treatment record shows that the Veteran 
complained of right knee pain.  An examination showed full 
range of motion, no ligament damage, and no effusion.  An X-
ray study of the knee was "basically normal."  The 
diagnostic impression was a painful right knee, etiology 
undetermined.  Subsequent VA outpatient treatment records are 
negative for complaints referable to the right knee until 
2007.

An August 2005 VA anesthesia consult note reflects that the 
Veteran complained of pain in his left knee, right wrist, 
right ankle, and low back.  He did not complain of right knee 
problems.  The examiner noted that the Veteran had a mildly 
antalgic gait, and noted that the Veteran used a cane for 
ambulation.  He indicated that the Veteran had a fair amount 
of limping on the right lower extremity.  The diagnoses were 
osteoarthritis of the upper and lower extremities, chronic 
back pain, and chronic pain.  A May 2006 VA examination of 
the left knee noted that the Veteran had an antalgic gait 
with no abnormal weight bearing.  It was noted that an X-ray 
study of the right knee was normal.

VA treatment reports show that the Veteran underwent surgery 
on his right wrist in July 2006.  Records also show that on 
the evening of this surgery the Veteran fell down a flight of 
carpeted stairs in his home.  He was taken to the emergency 
room, an X-ray of the right wrist was performed at that time, 
and he was thereafter seen in the orthopedic clinic for wrist 
evaluation.  These records show complaints of general pain 
but are negative for complaints of pain specific to the right 
knee.  The emergency room note shows that an examination of 
the lower extremities was normal.

The first diagnosis of a right knee disability is a VA 
outpatient treatment report dated in June 2007.  At that time 
the Veteran complained of right knee pain for the past one to 
five months.  The examiner diagnosed degenerative joint 
disease of the knees.  The Veteran submitted a claim for 
service connection for a right knee disability in June 2007 
wherein he indicated that his right knee disability was 
secondary to favoring the right leg due to his service-
connected left knee disability.

The Veteran was afforded a VA examination for his right knee 
in July 2007.  The examiner noted that she had reviewed the 
Veteran's service treatment records and VA medical records.  
He complained of right knee pain.  The examination report 
showed painless normal range of motion of the right knee 
(from 0 to 140 degrees of flexion, see 38 C.F.R. § 4.71, 
Plate II) and notes that an X-ray study of the right knee 
showed that there was no acute fracture or dislocation, and 
no substantial degenerative joint disease of the right knee.  
The examiner noted that the Veteran had an antalgic gait with 
no abnormal weight bearing.  The examiner diagnosed the 
Veteran with right knee musculoligamentous strain and opined 
that the Veteran's right knee disability was "less likely as 
not (less than 50/50 probability) caused by or a result of" 
the Veteran's service-connected left knee disability.  The 
examiner noted that there were limited objective findings to 
support a significant right knee condition, and opined that 
it was more likely that the pain in the right knee was due to 
age or lifestyle rather than the service-connected left knee 
disability.  The examiner also opined that the right knee 
disability was not aggravated by the Veteran's left knee 
disability.  

An October 2007 VA outpatient treatment report shows 
continued bilateral knee pain and the Veteran indicated that 
his right knee was hurting substantially more than it had 
been.  A December 2007 VA outpatient treatment report notes 
that the Veteran gave a history of right knee problems for 
the past six months.  The pertinent diagnostic impression was 
degenerative joint disease.

In a January 2008 statement the Veteran indicated that Dr. 
K.H.H. (a VA physician) told him that his right knee pain was 
secondary to his service-connected left knee disability.  VA 
medical records reflect that Dr. K.H.H. has treated him at 
the pain clinic, but do not reflect any opinions from this 
physician as to the etiology of any right knee complaints.

In March 2008 the Veteran stated that medical professionals 
told him his knee pain was caused by his favoring it due to 
his service-connected knee disability.  

At an April 2008 VA orthopedic consultation, the Veteran 
complained of right knee pain with gradual onset over the 
past year.  He denied any prior injuries or falls to the 
right knee.  The examiner noted full range of motion of the 
right knee, and noted that an X-ray study showed mild 
degenerative changes.  The pertinent diagnosis was right knee 
pain.

During the Veteran's August 2008 Travel Board hearing, he 
testified that on the evening of his July 2006 surgery for 
his service-connected right wrist, he fell down a flight of 
stairs in his home and injured his right knee in the fall.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).   In addition, certain chronic diseases, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  

A disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury may also 
be service connected.  38 C.F.R. § 3.310.  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

As an initial matter, the Board notes that the Veteran does 
not contend, and the evidence does not show that his claimed 
right knee disability arose during service or is related to 
his service.  In this regard, there is no evidence of a right 
knee disability in service or for many years thereafter.  The 
first indication of diagnosed right knee disability is a VA 
outpatient treatment report dated in 2007, approximately 30 
years after service.

In the July 2007 VA examination report, the examiner opined 
that the Veteran's current right knee disability was not 
caused or aggravated by his service-connected left knee 
disability.      

There are no other contrary medical opinions of record.  
While the Veteran has contended that medical providers told 
him that his right knee pain was secondary to his service-
connected left knee disability, a review of the evidence has 
negative for a nexus opinion from either Dr. K.H.H. or any 
other medical professional.  The opinion of the July 2007 VA 
examiner is highly probative and outweighs the other evidence 
of record, including the Veteran's testimony and contentions.  

With regard to the Veteran's contention that he injured his 
right knee after falling down a flight of stairs in his home 
immediately after the July 2006 surgery of his service-
connected right wrist, the Board notes that while July 2006 
VA outpatient treatment reports note this fall, they do not 
contain any complaints of a right knee injury.  Also, the 
first complaint of right knee pain after the fall is a VA 
outpatient treatment report dated in June 2007 in which the 
Veteran indicated that he first began experiencing right knee 
pain one to five months earlier.  Moreover, the Veteran 
stated in April 2008 that he had never had falls or injuries 
to his right knee.  Therefore, it appears that the Veteran 
did not injure his right knee during the July 2006 fall, and 
the Board finds that his statements to the contrary are not 
credible.  

The Board finds that there is no medical evidence 
demonstrating that the Veteran's current right knee 
disability is related to service, that arthritis of the right 
knee was manifested to a compensable degree within the first 
post-service year, or that the current right knee disability 
was caused or aggravated by a service-connected disability, 
to include the left knee disability and the right wrist 
disability.  

Thus, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right knee 
disability, and the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


